Title: To James Madison from James Prentiss, 14 January 1817
From: Prentiss, James
To: Madison, James


        
          Sir
          Phila. 14 Jany. 1817
        
        My apology for this address is, that it relates to public concern.
        Being advisd that Jno. T. Mason & Robt. Trimble Esquires are candidates for the Judicial department, to fill the vacancy occasiond by the death of the late Honle. H. Innis, I presume you will be pleasd to obtain information, touching the character, standing, and fitness of the candidates. I therefore take the liberty of giving my opinions in aid of that object. Both gentlemen recommended, are highly respectable, and capable of performing the duties of the office in a manner gratifying to the public, and honourable to themselves, and altho’ in some respects, each may be preferd to the other, yet it is but justice to recommend both, as eminently qualified for the office.
        Mr Trimble is a highly respectable practical lawyer, with a large share of business in the line of his profession, and as a counsellor, may have given opinions in many important cases, also, from the nature of business of lawyers in Kentucky, he may be materially interested in a pecuniary point of view, in the decisions of many cases to be adjudicated, or in the admission of principles, by which future decissions may be anticipated.
        Mr Mason is also a highly respectable scientific lawyer, emulous and studious in his researches, with correct sound judgment, and habits, temper, taste and opinions, strictly religious & moral, and whose intercourse with the world, and his professional duties have been such as not to prejudice, or unfit his mind for impartial decissions, and altho’ objections may be made to his age, or want of experience, yet those who know his talents and judgment, cannot but pronounce him as well qualified as may be expected at any age. Should Mr Mason be considerd as wanting specific knowledge, suited the place solicited, his genius, general science, and classical law knowledge, with his accustomd habits of industry, will justify a belief that before he will have occasion to officiate a second session as judge, his competency, and fitness to decide correctly, may not be exceeded by many judges in America.
        There is another, & highly important point to which I beg leave to call your attention on this subject. I refer particularly to the political character, and patriotism of Mr Mason. In this respect he is unrivald. The zeal and ardour with which he has on all occasions advocated the support of the administration, and republican cause, of our Country, and the signal benefits that have resulted therefrom in the section of the Country where Mr Mason resides, are considerations that render it highly desirable to Mr Masons friends, that he should be rewarded for his merits, and placed in a situation, by which his talents and exertions may be continued, and his influence increasd.
        
        From some of our republican members of Congress, you may learn, that of late, their appears an alarming apathy and carelessness, among the republicans in Kentucky, and particularly in the neighbourhood of Lexington. Altho’ in most sections of our Country republicanism is increasing, yet in Kentucky it is unfortunately the reverse. Of late the Federal party have been so active, and vigilent that much is to be apprehended, more especially, as of late, a temporising policy has sometimes been practisd in our State Legislature, and in appointments, by which we have imperceptibly placed in authority, & places of influence, enemies to our cause. It is this, among other reasons I would urge in favour of Mr Masons nomination. Unlike many pretended republicans, he never shrinks from responsibilities necessary to be taken for the friends and cause of his country. With such men we may be safe. They are always to be recognizd in the ranks of their friends, when their services are important.
        It has been stated to me, that fears were entertained, that Mr Masons appointment would be unpopular in Kentucky, on acct of his youth inexperience, & popularity &ce On the subject of his youth & inexperience you have my opinion. Of his popularity, I think I may say he has as much as any other man in Kentucky, who would solicit the appointment—he seeks. I am sure in the district, in which Mr Mason resides, and where most known, he is uniformly esteemd, and has the wishes of three fourths the citizens in his favour for the appointmt.
        Altho’ I had not the honour of a personal acquaintance with you, untill introduced by Mr. Clay, a few days since, yet the great interest that has been excited for Mr. Mason by many of his & my friends, has induced me to take the liberty of this confidential communication, and beg leave to apologize therefor, with reference to any of the members of Congress, or gentlemen from Kentucky, for information of myself. I have the honour to be most respectfully Your Obt. Servt.
        
          James Prentiss
        
      